                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 Civil Action No. 08-0961 (PLF)
                                          )
HONEYWELL INTERNATIONAL INC.,             )
                                          )
            Defendant.                    )
__________________________________________)


                                            ORDER

              For the reasons set forth in the opinion issued this same day, it is hereby

              ORDERED that Honeywell International Inc.’s Motion for Certification Under 28

U.S.C. § 1292(b) [Dkt. No. 235] is GRANTED; it is

              FURTHER ORDERED that pursuant to 28 U.S.C. § 1292(b), the Court’s

November 25, 2020 Order [Dkt. No. 232] (“the Order”) denying Honeywell International Inc.’s

Motion for Summary Judgment [Dkt. No. 204] is hereby certified for immediate appeal; and it is

              FURTHER ORDERED that the Order is amended to include the following

statement: This Order is appropriate for immediate appeal because it involves a controlling
question of law as to which there is substantial ground for difference of opinion, and immediate

appeal of this issue may materially advance the ultimate termination of this litigation.

               SO ORDERED.

                                                        /s/


                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: June 18, 2021




                                                 2
